DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending and under consideration.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 26, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because:
i) The dotted lines in Figures 2A and 2B are not distinguishable. The description of Fig. 2 reads as follows:
“…All probes were tested for hypermethylation (black dots) and hypomethylation (red dots).” 
Since the drawings are in black and white, the differences cannot be distinguished.
ii) The axes legends in box plots of Figures 2A-B, 3 and 4 are illegible.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be 
If Applicant desires to have the drawings published in color, the petition and fee need to be submitted (see below):
 Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Specification
The disclosure is objected to because of the following informalities:
The Brief Description of Drawings for Figures 1 and 2 contains references to areas/dots with different colors, which are not visible in the black and white drawings.  If Applicant decides to petition for color drawings, the description does not need to be changed, but if the drawings are to be published in black and white, the descriptions need to be adjusted accordingly.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”


The nature of the invention and breadth of claims

Claim 2-7 are broadly drawn to methods of detecting Alzheimer’s disease (AD) in a patient by obtaining a sample from said patient determining the methylation status of at least one CpG locus in a defined subset of CpG loci in B3GALT4, ZADH2 and/or other differentially methylated Alzheimer’s disease marker nucleic acid molecules, wherein methylation at each CpG locus in the defined set of CpG loci in said Alzheimer’s disease marker nucleic acid is indicative of Alzheimer’s disease in the patient.
Claim 8 is drawn to a method for treating a patient with an anti-Alzheimer's disease agent wherein the patient is suffering from Alzheimer's disease, the method comprising the steps of: 
a) determining or having determined the presence of differential methylation of one or more CpG loci in B3GALT4 and/or ZADH2 in a sample by: 
1) extracting genomic DNA from a blood sample of a human individual suspected of having or having Alzheimer's disease; 
2) treating the extracted genomic DNA with bisulfite; 
3) amplifying the bisulfite-treated genomic DNA with primers comprising a pair of primers specific for B3GALT4 and a pair of primers specific for ZADH2; and 
4) measuring the methylation level of one or more differentially methylated positions (DMPs) in B3GALT4 and/or ZADH2 by methylation-specific PCR, quantitative methylation-specific PCR, methylation sensitive DNA restriction enzyme analysis, methylation sensitive microarray analysis, methylation-sensitive pyrosequencing, bisulfite genomic sequencing PCR, a nucleic acid sequencing assay, or whole methylome sequencing; and 
b) treating the patient with an anti-Alzheimer's disease agent if differential methylation of one or more CpG loci in B3GALT4 and/or ZADH2 is present.
However, as will be further discussed, there is no support in the specification and prior art for the claimed methods.  The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  
Working Examples
	
The specification has a working example in which methylation levels of genomic loci obtained from blood were determined using Illumina HumanMethylationEPIC BeadChips. The subjects were 45 individuals with diagnosis of late onset Alzheimer’s disease (LOAD) and 39 subjects without cognitive impairment matched for age, sex and education. 
According to Applicant 477 loci were observed to be differentially methylated between the two groups. The final 17 loci were selected based on the shared clinical characteristics of the LOAD subjects (Fig. 1). The 17 loci that were hypomethylated in LOAD subjects were in the B3GALT4 and ZADH2 genes.
Guidance in the Specification.
	
The specification provides no evidence that the disclosed differences in methylation between CpG sites within the B3GALT4 and ZADH2 genes can be used to provide diagnosis of Alzheimer’s disease in any sample.  
First, the differences in methylation between the control and LOAD subjects are very small, as can be seen from Table 42, where the mean beta difference values are listed for the 477 loci. As evidenced by Du et al. (BMC Bioinf., vol. 11:587, pp. 1-9, 2010), the beta value for each locus is calculated according to the formula (1) on page 2, and ranges from 0 to 1, with the value of zero indicating unmethylated CpG sites and 1 indicating fully methylated sites. Therefore, for example, looking at Table 2 on page 46, the beta differences between the control and LOAD subjects for three of the B3GALT4 sites are lower than 1% (0.0097, 0.0068 and 0.0050), the mean beta differences for six of the sites are around 1%, and the differences for four sites are around 2.5%. Without indication of the standard deviation for each of these values it is not possible to judge whether these differences are significant. 
Further, Applicant did not provide any guidance as to what should be a threshold of the difference in methylation between the control and LOAD subjects to permit the determination of the presence of Alzheimer’s disease. 
Finally, claim 2 does not even require that B3GALT4 or ZADH2 loci be examined, since it refers to “other differentially methylated Alzheimer’s disease marker nucleic acid molecules”. Applicant did not show that any of the 477 CpG sites listed in Table 2 can be used to detect LOAD, or early onset Alzheimer’s disease (EOAD) in subjects. Applicant did not show that differential methylation in B3GALT4 or ZADH2 or the other 475 CpG sites can be detected in any other sample type by any detection method.
Applicant did not show that diagnosis of Alzheimer’s disease can be performed by determination of differential methylation in individuals not previously determined to have the diseases.
With regard to claim 8, Applicant did not show that any treatment decisions can be made based on the differential methylation of any CpG loci.
The guidance provided by the specification amounts to an invitation for the skilled artisan to try and follow the disclosed instructions to make and use the claimed invention.   
The unpredictability of the art and the state of the prior art
	
	As can be seen from the reference cited below, detection of Alzheimer’s disease based on differential methylation of CpG loci is unpredictable.
	Fransquet et al. (Alzheimer’s Dement., vol. 14, pp. 81-103, 2018; HHS public manuscript pp. 1-35; cited in the IDS) reviewed studies of potential epigenetic biomarkers obtained from blood in dementia. With respect to the diagnosis of Alzheimer’s disease, Fransquet et al. stated (page 2, second paragraph):
“Accurate and timely diagnosis of probable AD in living individuals is challenging. The most commonly used criteria recommend detailed clinical examinations and neuropsychological testing, a comprehensive medical history, laboratory tests on cerebrospinal fluid (CSF) and/or blood [4], and imaging (i.e., magnetic resonance imaging [MRI], positron emission tomography [PET], and/or computerized tomography [CT]) [5,6]. However, these are time consuming and expensive, with a heavy burden on the individual, and require a specialist’s knowledge for their interpretation. Indeed, many cases of dementia remain undiagnosed—almost half of all individuals in high-income countries and up to 90% of those living in low-and middle-income areas [1]. Furthermore, it is now clear that there is a long preclinical phase of AD and identifying individuals in this asymptomatic phase would not only permit earlier interventions but may also be crucial to the success of existing and future therapeutic treatments [7].”
	Fransquet et al. reviewed 48 references which examined potential blood biomarkers for dementia, including dementia caused by Alzheimer’s disease. The results are presented in Table 1 on pages 22-32. As can be seen from the Table, there is very little overlap in the genes whose methylation is different in AD vs. controls. Further, several studies found no difference in the methylation levels between AD and control subjects. The genes which were examined in more than one reference are listed in Table 3. As can be seen from the table, while some of the results regarding methylation levels are concordant between studies, for APP, for example, one study found an increase in methylation while a second study found a decrease. For BDNF, one study found no difference in methylation, while the second found increased methylation.
	Fransquet et al. summarize the limitations of these studies as follows (page 7, last paragraph; page 9, fourth and fifth paragraph; page 10, first paragraph):
“Overall 67% of all studies (32 of 48) reported a statistically significant difference in peripheral blood DNA methylation between individuals with dementia and those without, which included 67% of studies that examined AD (24 of 36). However, of these AD studies, very few investigated DNA methylation in the same gene, and none of the loci identified from epigenome-wide association were replicated across studies. The vast majority of findings came from small cross-sectional case-control studies in varying populations, and this may help account for the divergent findings. It remains uncertain whether peripheral DNA methylation marks differ between individuals with other causes of dementia, including FTD, DLB, and genetic mutations that result in dementia symptoms, due to the small number of studies undertaken to date.”
“4.4.1. Complexity of dementia diagnosis
Dementia is an umbrella term used to describe a group of symptoms that result in long-term decline in cognitive functioning that is significant enough to affect daily function [84]. Diagnosis of dementia is complicated, and the underlying cause (e.g., AD, VD, or DLB) is not always clear. Yet these diseases are likely to have different etiologies and the associated epigenetic patterns may therefore also be quite different. Many studies in this review focused on AD; however, a definitive diagnosis can only be made postmortem. Studies have thus classified with possible/probable AD, often using NINCDS-ADRDA criteria, but without providing specific details on the neuropsychological tests, clinical exams, imaging, or blood tests, which were used. Misclassification of the underlying cause of dementia would have influenced some of the findings. However, this is a challenge that cannot be easily overcome and also one of the reasons driving the need for more research in this area.
4.4.2. Study design
To date, almost all studies have been case-control studies, where a group of individuals with dementia is recruited (together with a control sample) and DNA methylation measured at that same point in time. Such cross-sectional analysis is limited because of the lack of temporal information. DNA methylation marks could reflect or result from biological processes occurring only with overt clinical disease or at a threshold of disease severity. This has obvious limitations for its usefulness as a diagnostic biomarker. If an epigenetic biomarker is to have greatest utility, it must be detectable in the preclinical phase and thus identified in presymptomatic individuals. Longitudinal studies that collect biological samples at baseline and follow large groups of initially healthy individuals over time to track disease incidence are thus essential.”
“4.4.3. Tissue specificity of epigenetic marks
Dementia is a disease of the brain, and a number of studies have now shown epigenetic disruption in specific brain regions in individuals diagnosed with dementia [85]. An epigenome-wide association study (HM450K) of 708 dorsolateral prefrontal cortex brain samples, for example, identified 71 sites that were differentially methylated in association with AD pathology [86]. Eleven of these sites were validated in an independent sample (n = 117). However, there is little evidence to suggest that brain epigenetic modifications observed in AD will correlate strongly with epigenetic alterations observed in peripheral tissue. Indeed of the 12 studies included in this review, which measured DNA methylation in specific brain regions and in peripheral blood [29,33,40–42,47,50,51,61–64], only four studies reported methylation changes in both tissues, and this was likely to be driven by the underlying genetic repeats within C9orf72 [61–64]. The majority of studies found no correlation between brain and blood methylation in dementia. For example, one study showed that SORL1 and SIRT1 methylation was not found to be significantly different between AD and controls in leukocytes or brain regions (entorhinal and auditory cortices and hippocampus) [50]; however, there was tissue-specific increased methylation between leukocytes and brain tissue in both groups (61 AD cases: Δ +18.0%; 51 controls: Δ + 13.9%). Another more recent HM450K study (n = 41) also examined cross-tissue methylation differences and reported no strong evidence of a link between peripheral blood CD4+ lymphocyte methylation profiles and AD-associated methylation differences in the dorsolateral prefrontal cortex [33]. The methylation-specific profile of different cells also contributes to the complexity of analyzing brain tissue. Hypermethylation of ANK1, for example, has been reported in the superior temporal gyrus and prefrontal cortex, but not in cerebellum (nor in peripheral blood) [41].” (emphasis added by examiner)
	Regarding the methods of measuring epigenetic changes, Fransquet et al. stated (page 11, second paragraph):
“4.4.5. Methods used to measure epigenetics
All studies included in this review measured DNA methylation, which is the most widely investigated epigenetic mechanism, with the most advanced analysis tools, thus enabling high throughput processing. This, combined with its relative cost effectiveness, makes it particularly appealing for cohort studies. However, the range of methods used to measure DNA methylation is vast [96,97], as are the individual laboratory processes, conditions, and methods of data analysis; including site-by-site analysis, regional methylation changes, preclustering or grouping of sites, and the identification of differentially methylated regions [98]. This large heterogeneity can make it difficult to directly compare findings, particularly with studies published more than a decade ago and because the field is expanding at such a rapid rate. There are ongoing attempts to help standardize these analysis approaches, which will be an important step in improving the relatability of findings and replication across studies [99]. The importance of internal and external validation of findings within a given study is also increasingly recognized. It is hoped this will lead to more robust research and minimize the number of chance findings (type 1 errors), which can never be replicated.” (emphasis added by examiner)
Quantity of Experimentation
	The quantity of experimentation in this area is extremely large since there is significant number of parameters which would have to be studied to apply the claimed methods to detect and treat Alzheimer’s disease. First, all subjects with diagnosis of potential Alzheimer’s disease would need to have samples taken from their bodies examined for methylation changes in all possible CpG sites by all possible methylation detection methods.
Applicant defined the term “sample” in paragraph [0067] of the published application as follows:
“[0067] The term "sample" is used in its broadest sense. In one sense it can refer to an animal cell or tissue. In another sense, it is meant to include a specimen or culture obtained from any source, as well as biological and environmental samples. Biological samples may be obtained from plants or animals (including humans) and encompass fluids, solids, tissues, and gases. Environmental samples include environmental material such as surface matter, soil, water, and industrial samples. These examples are not to be construed as limiting the sample types applicable to the present invention.” (emphasis added by examiner)
	Applicant further stated (paragraph [0103] of the published application):
“[0103] The technology is not limited by sample type. For example, in some embodiments the sample is a blood sample (e.g., plasma, serum, whole blood), a tissue sample (e.g., brain tissue), an excretion, a urine sample, a saliva sample, a cerebrospinal fluid (CSF) sample, or a cheek swab sample.”
	With respect to detection of methylation, Applicant stated (paragraph [0104]):
“[0104] Furthermore, the technology is not limited in the method used to determine methylation state. In some embodiments the assaying comprises using methylation specific polymerase chain reaction, nucleic acid sequencing, mass spectrometry, methylation specific nuclease, mass-based separation, or target capture. In some embodiments, the assaying comprises use of a methylation specific oligonucleotide. In some embodiments, the technology uses massively parallel sequencing (e.g., next-generation sequencing) to determine methylation state, e.g., sequencing-by-synthesis, real-time (e.g., single-molecule) sequencing, bead emulsion sequencing, nanopore sequencing, etc.” (emphasis added by examiner)
	The results would then need to be analyzed to determine what methylation difference threshold needs to be applied to enable diagnosis of AD in the patient.
 This would require years of inventive effort, with each of the many intervening steps, upon effective reduction to practice, not providing any guarantee of success in the succeeding steps.
Level of Skill in the Art
	The level of skill in the art is deemed to be high.

Conclusion
  	In the instant case, as discussed above, in a highly unpredictable art where the results of methylation status determination depend on the method and sample used, and where the determination of a subject as having or not AD is uncertain, the factor of unpredictability weighs heavily in favor of undue experimentation.  Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity  of research required to define these unpredictable variables, the lack of guidance provided in the specification, and the negative teachings in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 2-7 are indefinite in claim 2. Claim 2 is indefinite because it is not clear what sample is used in step b), since it does not require a sample obtained in step a).
Claim Rejections - 35 USC § 101
11.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


12.	Claims 2-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
 Claim 2 recites a method of diagnosis of Alzheimer’s disease by determining differential methylation of CpG sites within B3GALT4, ZADH2 or other genes, therefore the claim is directed to a judicial exception of a naturally occurring correlation between methylation of a genomic DNA and disease. The claim require additional steps of obtaining a biological sample.
Claim 8 recites a method of treating a patient with anti-Alzheimer’s disease agent, where the patient is determined to have AD based on a measurement of differential methylation in sites within B3GALT4 and/or ZADH2 genes, and treating the patient with anti-Alzheimer’s disease agent if differential methylation in the B3GALT4 and/or ZADH2 genes is present, therefore the claim is directed to a judicial exception of a naturally occurring correlation between methylation of a genomic DNA and disease. The claim requires additional steps of extracting genomic DNA from a blood sample, treating the DNA with bisulfite, amplifying the treated DNA with primers specific for the B3GALT4 and ZADH2 genes.
Analysis of the claims according to the “Subject Matter Eligibility Test for Products and Processes” (MPEP 2106.III) flowchart is as follows:
I. Step 1: YES.
II. Step 2A: YES, since the claims are directed to a natural phenomenon.
III. Step 2B: NO, since the claims do not recite additional elements that amount to significantly more than the judicial exceptions (see below).
This judicial exception is not integrated into a practical application because the recited steps of obtaining a sample (claim 2 and isolating DNA from a sample (claim 8), as well as the concept of using differential methylation for Alzheimer’s disease diagnosis were well known, routine and conventional in the art, as detailed by Fransquet et al. (Alzheimer’s Dement., vol. 14, pp. 81-103, 2018; HHS public manuscript pp. 1-35; cited in the IDS). Further, the methods of detecting differential methylation were well known, routine and conventional in the art, as evidenced by Bock et al. (Nature Biotech., vol. 34, pp. 726-737, plus online methods pp. 1-3, 2016).
Finally, the treatment step of claim 8 does not integrate the steps into a practical application because it is a conditional step, namely, only a subject with differential methylation is treated.
	In conclusion, the claims are not patent-eligible under 35 U.S.C. 101.
Claim Rejections - 35 USC § 102
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


15.	Claims 2-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bakulski et al. (J. Alzheimer’s Dis., vol. 29, pp. 571-588, 2012) as evidenced by Bibikova et al. (Epigenomics, vol. 1, pp. 177-200, 2009).
	Regarding claims 2, 3, 6 and 7, Bakulski et al. teach detection of differential methylation in samples of subjects with AD in multiple sites of multiple genes (page 573, third paragraph; Table 1; page 576, fourth and fifth paragraph).
	Regarding claim 4, Bakulski et al. teach detecting methylation using Infinium HumanMethylation27 BeadArray with reference to Bibikova et al. (page 573, fifth paragraph). As evidenced by Bibikova et al., the assay involves single-base extension (page 178, last paragraph; Fig. 1). Therefore by teaching an Infinium assay Bakulski et al. inherently teach a base extension assay.
	Regarding claim 5, Bakulski et al. teach treating DNA with bisulfite (page 573, fifth paragraph).
16.	No references were found teaching or suggesting claim 1, therefore it is allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789.  The examiner can normally be reached on M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        June 15, 2021